REGENICIN, INC.


LOCK-UP LEAK OUT AGREEMENT
 
        This LOCK-UP LEAK-OUT AGREEMENT (the “Agreement”) is made as of August
__, 2010 (the “Effective Date”) by and between REGENICIN, INC., (formerly
WINDSTAR, INC.), a Nevada corporation (the “Company”) and the undersigned
Shareholder (as defined below).


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the undersigned
Shareholder agree as follows:


1.     Six Month Prohibition on Sales or Transfers. The Shareholder, including
the Shareholder’s Affiliated Entities (as defined below), hereby agrees that for
a period of six (6) months from the Effective Date (the “Lock-Up Period”), the
Shareholder will not offer, sell, contract to sell, pledge, give, donate,
transfer or otherwise dispose of, directly or indirectly, any shares of the
Company’s common stock $0.01 par value per share (the “Common Stock”) or
securities convertible into or exercisable for Common Stock issued to the
Shareholder pursuant to the Share Exchange (the “Lock-Up Shares”) or securities
or rights convertible into or exchangeable or exercisable for any Lock-Up
Shares, enter into a transaction which would have the same effect, or enter into
any swap, hedge or other arrangement that transfers, in whole or in part, any of
the economic or voting consequences of ownership of such securities, whether any
such aforementioned transaction is to be settled by delivery of the Lock-Up
Shares or such other securities, in cash or otherwise, or publicly disclose the
intention to make any such offer, sale, pledge or disposition, or to enter into
any such transaction, swap, hedge or other arrangement (the “Lock-Up
Agreement”). As used in this Agreement “Affiliated Entities” shall mean any
legal entity, including any corporation, limited liability company, partnership,
not-for-profit corporation, estate planning vehicle or trust, which is directly
or indirectly owned or controlled by the Shareholder or his or her descendants
or spouse, of which such Shareholder or his or her descendants or spouse are
beneficial owners, or which is under joint control or ownership with any other
person or entity subject to a lock-up agreement regarding the Company’s stock
with terms substantially identical to this Agreement.


2.     Post-Lock-Up Restrictions on Sales—Volume Limitations – Leak-Out. After
the expiration of the Lock-Up Period and for the six (6) month period
thereafter, the aggregate number of Lock-Up Shares that may be sold or otherwise
Transferred (as defined below) by the Shareholder (taking into account sales and
other Transfers (a) directly from the Shareholder, (b) by the Shareholder’s
Affiliated Entities and (c) by any holder of Lock-Up Shares previously sold or
otherwise Transferred to such holder by the Shareholder after the Effective Date
(but taking into account only Lock-Up Shares transferred to the holder by the
Shareholder)) shall not exceed (i) 10% of the average monthly trading volume for
the Common Stock on the relevant trading market as reported by Bloomberg L.P.
for any Shareholder who is not an “affiliate” of the Company as such term is
defined under the Securities Act of 1933, as amended (the “Act”), and (ii) the
greater of (x) 5% of the average monthly trading volume for the Common Stock on
the relevant trading market as reported by Bloomberg L.P., or (y) the maximum
amount permitted under applicable law or regulation for any Shareholder who is
an “affiliate” (as adjusted for any stock split, combination or the like) in any
30-day period (the “Volume Limitations”).
 
 
 

--------------------------------------------------------------------------------

 
 
3.     Allowable Sales During Lock-Up Period and Thereafter. Notwithstanding the
terms of Section 1 above, during the Lock-Up Period the Shareholder may:
 
(a)           Transfer Lock-Up Shares to the Company or its designee.


(b) Make a bona fide charitable donation to a non-profit, religious organization
or institution that is independent of the Shareholder (a “Charitable Donee”).


(c) Grant and maintain a bona fide lien or security interest in, pledge,
hypothecate or encumber (collectively, a “Pledge”) any Lock-Up Shares
beneficially owned by him, her or it to a nationally or internationally
recognized financial institution with assets of not less than $10 billion (an
“Institution”) in connection with a loan to the Shareholder; provided, however,
that (i) the Shareholder (treating the Shareholder and all Shareholder’s
Affiliated Entities in the aggregate as one entity) shall not Pledge Lock-Up
Shares to secure loans in the aggregate in excess of One Million Dollars
($1,000,000); (ii) the Shareholder gives the Company’s Secretary 5 days’ prior
written notice that he, she or it intends to Pledge Lock-Up Shares to an
Institution pursuant to this Section 3(c); and (iii) the Institution agrees in
writing at or prior to the time of such Pledge that the Company shall receive
timely notice of any margin call or event of default and shall have the right to
satisfy any margin call or cure any event of default by the Shareholder in
connection with any loan to which the Pledge relates by purchasing any or all
Lock-Up Shares Pledged at a price equal to 50% of the then-current market value
(as calculated using the average closing sales price of the Company’s Common
Stock for the 15 immediately previous trading days) on the date of the margin
call or event of default, such election by the Company to be shown by written
notice to the Institution and payment within 5 business days of notice being
received by the Company, with transfer of the Lock-Up Shares to the Company to
be completed immediately upon receipt of such payment. In the event that the
Company’s payment for the Lock-Up Shares exceeds the amount owed to the
Institution by the Shareholder, any excess amount shall be paid promptly by the
Institution to the Shareholder. In the event that both the Company and the
Shareholder attempt to make payment to satisfy any margin call or event of
default, the first to make full payment shall be deemed to have completed such
purchase or cure (as the case may be), and any payments received by the
Institution from the other party shall be promptly returned. This paragraph may
not be relied upon for any non-bona fide loan or other form of indirect or
disguised sale.  The Shareholder hereby appoints and constitutes Randall E.
McCoy, with full power of substitution, as attorneys-in-fact (each an
“Attorney-in–Fact”) to act in the Shareholder’s name, place and stead, to
transfer and convey to the Company all Lock-Up Shares purchased by the Company
pursuant to this Section 3(c) and to execute and deliver all stock powers,
endorse all stock certificates and execute and deliver any and all instruments,
documents and agreements necessary to transfer all Lock-Up Shares purchased by
the Company pursuant to this Section 3(c). The foregoing power of attorney is
coupled with an interest and is irrevocable. The Shareholder agrees to indemnify
and hold the Company and each Attorney-in-Fact, or their appointees, harmless
from and against any and all liabilities, claims, damages and expenses
(including attorney’s fees and court costs) incurred by the Company or an
Attorney-in-Fact, or their appointees, in connection with the exercise by the
Company of its rights hereunder.
 
 
2

--------------------------------------------------------------------------------

 


            (d)           Transfer Lock-Up Shares to one of the Shareholder’s
Affiliated Entities, so long as such Shareholder’s Affiliated Entity agrees in
an additional written instrument delivered to the Company to be subject to the
terms and conditions of this Agreement.
 
            (e)           In the event that the Shareholder is subject, on the
Effective Date, to any legally binding, written “put” or “call” option (the
“Option”), the Shareholder shall furnish a copy of such written Option to the
Chief Financial Officer or General Counsel of the Company prior to or at the
time of signing this Agreement. In such event, the provisions of this Agreement
shall not prevent the Shareholder from honoring his or her “put” rights or
“call” obligations pursuant to such Option and the Company will, upon request,
furnish any reasonably required written waiver of the applicability of this
Agreement to the extent necessary to allow the Shareholder to meet his or her
obligation.
 
(f)           sell or otherwise transfer Lock-Up Shares in a private sale
transaction not effected on a trading market.
 
4.     Application of this Agreement to Shares Sold or Otherwise Transferred. So
long as such sales or other Transfers are made in compliance with the Volume
Limitations and other requirements of this Agreement, Lock-Up Shares sold in the
public market shall thereafter not be subject to the restrictions on sale or
other Transfer contained in this Agreement. Lock-Up Shares that are properly
transferred to a Charitable Donee or Lock-Up Shares sold or otherwise
Transferred in private sales or other Transfers pursuant to an Option shall
thereafter not be subject to the restrictions on sale or other Transfer
contained in this Agreement. Transfers of Lock-Up Shares or those sold in a
private transaction pursuant to Section 3(f) shall continue to be subject to the
Volume Limitations and other terms of this Agreement as described in that
Section. Transferred Lock-Up Shares may continue to be subject to restrictions
imposed by federal or state securities laws and contractual agreements outside
of this Agreement.
 
5.           Attempted Transfers. Any attempted or purported sale or other
Transfer of any Lock-Up Shares by the Shareholder in violation or contravention
of the terms of this Agreement shall be null and void ab initio. The Company
shall, and shall instruct its transfer agent to, reject and refuse to transfer
on its books any Lock-Up Shares that may have been attempted to be sold or
otherwise Transferred in violation or contravention of any of the provisions of
this Agreement and shall not recognize any person or entity.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Waiver of Claims. The Shareholder hereby irrevocably waives any and
all known or unknown claims and rights, whether direct or indirect, fixed or
contingent, that the Shareholder may now have or that may hereafter arise
against the Company or any of its affiliates, or any of its respective officers,
directors, shareholders, employees, agents, attorneys or advisors arising out of
the negotiation, documentation of this Agreement.
 
7.           Consent or Approval of Company. Whenever the waiver, consent or
approval of the Company is required herein or is desired to amend this Agreement
or waive any requirement in this Agreement, such consent, approval, amendment or
waiver may only be given by the Company if and when approved by a majority of
the Company’s then independent directors; provided, however, that the
independent directors may delegate this authority to executive officers of the
Company if the Shareholder seeking or benefiting from the consent, approval,
amendment or waiver is not serving as an officer or director of the Company.
 
8.           Acknowledgement of Representation. The Shareholder represents and
warrants to the Company that the Shareholder was or had the opportunity to be
represented by legal counsel and other advisors selected by Shareholder in
connection with the Exchange Agreement and has been represented by legal counsel
and other advisors selected by the Shareholder in connection with this
Agreement. The Shareholder has reviewed this Agreement with his, her or its
legal counsel and other advisors and understands the terms and conditions
hereof.
 
9.           Legends on Certificates. All Lock-Up Shares now or hereafter owned
by the Shareholder, except any shares purchased in open market transactions by
Shareholders that are not affiliates (as such term is defined under securities
laws) of the Company, shall be subject to the provisions of this Agreement and
the certificates representing such Lock-Up Shares shall bear the following
legend:
 
THE SALE, ASSIGNMENT, GIFT, BEQUEST, TRANSFER, DISTRIBUTION, PLEDGE,
HYPOTHECATION OR OTHER ENCUMBRANCE OR DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS RESTRICTED BY AND MAY BE MADE ONLY IN ACCORDANCE WITH THE
TERMS OF A LOCK-UP AGREEMENT, A COPY OF WHICH MAY BE EXAMINED AT THE OFFICE OF
THE CORPORATION.
 
10.           Termination of Lock-Up Agreement. This Agreement shall terminate
upon         the merger or consolidation of the Company with a corporation or
other entity upon consummation of which the Shareholder and all other persons or
entities that are party to a lock-up agreement regarding the Company’s stock
with terms substantially identical to this Lock-Up Agreement immediately
thereafter own in the aggregate less than 25% of the total voting power of the
surviving or resulting corporation.
 
11.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.
 
 
4

--------------------------------------------------------------------------------

 
 
12.           Notices. Any notices and other communications given pursuant to
this Agreement shall be in writing and shall be effective upon delivery by hand
or on the fifth (5th) day after deposit in the mail if sent by certified or
registered mail (postage prepaid and return receipt requested) or on the next
business day if sent by a nationally recognized overnight courier service
(appropriately marked for overnight delivery) or upon transmission if sent by
facsimile (with immediate electronic confirmation of receipt in a manner
customary for communications of such type). Notices are to be addressed as
follows:
 
If to the Company, to


Regenicn, Inc.
10 High Court
Little Falls, NJ 07424
Telephone: (973) 557-8914
Facsimile: (973) 200-0155
Attention: Randall E. McCoy, President and CEO


If to the Shareholder, to the address set forth on the signature page attached
hereto
 
13.           Binding Effect. This Agreement will be binding upon and inure to
the benefit of the Company, its successors and assigns and to the Shareholder
and their respective permitted heirs, personal representatives, successors and
assigns.
 
14.           Entire Understanding. This Agreement sets forth the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and the transactions contemplated hereby and supersedes all prior
written and oral agreements, arrangements and understandings relating to the
subject matter hereof. This Agreement may not be changed orally, but may only be
changed by an agreement in writing signed by the party against whom enforcement
of any waiver, change, modification or discharge is sought.
 
15.           Remedies. The parties hereto acknowledge that money damages are
not an adequate remedy for violations of this Agreement and that any party may,
in such party’s sole discretion, apply to any court of competent jurisdiction
for specific performance or injunctive relief or such other relief as such court
may deem just and proper in order to enforce this Agreement or prevent any
violation hereof and, to the extent permitted by applicable law, each party
hereto waives any objection to the imposition of such relief. All rights, powers
and remedies provided under this Agreement or otherwise available in respect
hereof, whether at law or in equity, shall be cumulative and not alternative,
and the exercise or beginning of the exercise of any thereof by any party hereto
shall not preclude the simultaneous or later exercise of any other such right,
power or remedy by such party.
 
16.           Counterparts. This Agreement may be executed by facsimile and in
any number of counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument. Each
counterpart may consist of a number of copies each signed by less than all, but
together signed by all, of the parties hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
        IN WITNESS WHEREOF, this Agreement has been signed as of the date first
above written.
 
REGENICIN, INC.
 
By: /s/ Randall E. McCoy
Name: Mr. Randall E. McCoy
Title: CEO


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR SHAREHOLDER FOLLOW]


 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Lock-Up Leak-Out  Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
 

Name of Shareholder:       Signature of Authorized Signatory of Shareholder:    
  Name of Authorized Signatory:       Title of Authorized Signatory:       Email
Address of Shareholder:       Facsimile Number of Shareholder:       Address for
Notice of Shareholder:       Address for Delivery of Shares for Shareholder (if
not same as address for notice):   ___________________________________________  

 
SHAREHOLDER’S SPOUSE (as applicable):
 
The undersigned spouse of the Shareholder has read and hereby approves the
foregoing Agreement and agrees to be irrevocably bound by the Agreement and
further agrees that any community property interest shall be similarly bound by
the Agreement. I hereby irrevocably appoint my spouse as my attorney-in-fact
with respect to any amendment or exercise of any rights under the Agreement.
Signature:
 
Name:     ___________________________________________      
 
Signature of Authorized Signatory of
Spouse:    ___________________________________________
 